JUSTICE SHEA
delivered the Opinion of the Court.
¶1 Birth mother, A.P. (Mother) appeals orders of the Thirteenth Judicial District, Yellowstone County, terminating her parental rights with respect to C.B.D. and P.M.P. We restate the issue on appeal as follows:

*348
Whether Mother has standing to challenge the placement of P.M.P. after Mother’s parental rights were terminated.

¶2 We affirm.
PROCEDURAL AND FACTUAL BACKGROUND
¶3 In December 2012, the Department of Health and Human Services (the Department) received a report that P.M.P., an Indian Child for purposes of the Indian Child Welfare Act (ICWA), had tested positive for marijuana and Hydrocodone at birth. The Department took no action against Mother at that time. In August 2014, the Department was notified that Mother was using methamphetamine intravenously, leaving needles within reach of the children, and that 20-month-old P.M.P. was playing with a Taser. The Department attempted to contact Mother at this time, but was ultimately unsuccessful. On September 26,2014, the Billings Police Department responded to a call from the children’s father that Mother told him she had strangled P.M.P. and killed her. When the police located Mother, they discovered that P.M.P. was, in fact, alive and had been in the care of Mother’s cousin for several weeks. The children’s father suggested that Mother had hallucinated the events as a result of her methamphetamine use. P.M.P. was immediately placed into emergency protective care with maternal relatives, in compliance with ICWA.
¶4 From September 2014 until April 2016, the Department attempted, unsuccessfully, to work with Mother to overcome her substance abuse issues in order to regain custody of her children. On April 4, 2016, the Department filed a petition to terminate Mother’s parental rights. On June 21,2016, the District Court held a hearing on the petition. The Department’s ICWA expert testified that for the past two years, P.M.P. had been in the home of R.W. and J.A., neighbors of Mother’s relatives. The ICWA expert also testified that this placement was not in compliance with ICWA. On August 30, 2016, the District Court issued its Findings of Fact, Conclusions of Law, and Order Terminating Parental Rights. Mother timely appealed this order only as it pertains to P.M.P.’s placement, not the termination of her parental rights.
STANDARD OF REVIEW
¶5 Questions of justiciability, such as standing, are questions of law which we review de novo. Heffernan v. Missoula City Council, 2011 MT 91, ¶ 28, 360 Mont. 207, 255 P.3d 80. We determine whether a party has standing “as of the time the action is brought.” Heffernan, ¶ 30.
*349DISCUSSION
¶6 Whether Mother has standing to challenge the placement ofP.M.P. after Mother’s parental rights were terminated.
¶7 A threshold question in every case is whether a party has standing to bring an action. Heffernan, ¶ 29. Parties must show, at a minimum, a “past, present, or threatened” injury to a property or civil right, and must show that the “injury would be alleviated by successfully maintaining the action.” Schoof v. Nesbit, 2014 MT 6, ¶ 15, 373 Mont. 226, 316 P.3d 831.
¶8 Mother appeals the District Court’s order terminating her parental rights. However, rather than challenging the termination, Mother only challenges the placement of P.M.P. Mother argues the Department violated 25 U.S.C. § 1912(a) and her due process rights when P.M.P. was moved into the home of R.W. and J.A. without affording her ten days of notice and an opportunity to participate, as required by ICWA. Mother cites 25 U.S.C. § 1914 and In re H.T., 2015 MT 41, 378 Mont. 206, 343 P.3d 159, for the proposition that she has standing to challenge certain violations of ICWA, including § 1912(a), for the first time on an appeal to this Court, despite never objecting at the District Court. As this is the first opportunity any court has had to address her claims with respect to placement of P.M.P., we will determine her standing as of the time she brought this appeal.
¶9 Mother’s appeal comes after the District Court terminated her parental rights, effectively stripping her of “all legal rights, powers, immunities, duties, and obligations with respect to [the child].” Section 41-3-611(1), MCA. This includes the right to participate in the placement of P.M.P. Section 41-3-611(3), MCA. Had Mother appealed the termination of her parental rights, as well as the placement of P.M.P., she would have retained her standing to have us address both issues. However, by appealing only P.M.P.’s placement, while foregoing the appeal of the termination of her parental rights, Mother effectively divested herself of any standing to participate in the placement of P.M.P., since she no longer has any legal status relative to P.M.P. Appealing the order as it pertains to P.M.P.’s placement does not stay the termination of Mother’s parental rights. Section 41-3-113(2), MCA. Nor has Mother sought a stay from this Court. This creates a situation in which Mother is alleging an injury to a civil right—the right to parent—that she no longer has, and is making no effort to regain. Therefore, Mother is without standing to bring her action. Even if Mother had a legitimate injury, she requests that we order a placement hearing for P.M.P. which she would be unable to attend or otherwise participate in. Thus, Mother’s injuries cannot be alleviated by successfully maintaining her action.
*350¶10  In her concurring opinion, Justice McKinnon correctly points out that § 1914 does not ordinarily require an Indian parent to challenge the termination of his or her parental rights and a foster care placement of an Indian child simultaneously. Special Concurrence, ¶ 15. Section 1914 provides Indian parents with the ability to challenge foster care placements that violate § 1912 at any point during the proceedings up until the point that parental rights are terminated. However, the unique procedural posture of this case—Mother’s decision to accept termination of her parental rights by not appealing the termination—precludes us from considering on appeal the merits of any potential issues she may have had with the placement process. A threshold requirement of every case is that a party have standing to bring the action. A party has no standing when there is no personal stake in the outcome of the controversy. Matter of Paternity of Vainio, 284 Mont. 229, 235, 943 P.2d 1282, 1286 (1997). Mother’s standing to challenge the placement process derived from her legal status as P.M.P.’s mother. As this matter presently stands before us, she no longer holds that same legal status, nor is she seeking a reversal of the termination of her parental rights on appeal. She therefore cannot cross the standing threshold.
CONCLUSION
¶11  Mother has not shown an injury to her civil or property rights, nor can she show that her injury would be alleviated by successfully maintaining her action. Mother therefore lacks standing in this matter. We affirm the District Court’s order.
CHIEF JUSTICE McGRATH, JUSTICES SANDEFUR and RICE concur.